DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 recites “aid powered carrier” in line 25, which includes a minor typographical error (“aid” should be replaced with --said--).
Claim 1 also recites “complimentary” in line 14, which includes a minor typographical error (“complimentary” should be replaced with --complementary--).
Claim 2 recites “adjacent said drive member segments” in lines 6-7, which is grammatically inconsistent. A recommended correction is to instead recite --adjacent ones of said drive member segments-- or a similar recitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said non-driven carriers” in line 19. There is insufficient antecedent basis for this limitation, as only one non-driven carrier has been previously introduced.
Claims 17-20 recite “said sidewall surrounding an axial passage” in lines 6-7 of each claim. It is unclear if a new axial passage is being introduced, as claim 1 introduces “a sidewall surrounding an axial passage” in lines 2-3. Is a new axial passage required in each of claims 17-20, and if so, is the same sidewall required to define both axial passages? As best understood in view of the disclosure, only one axial passage is defined by the sidewall of the support, as the specification consistently references only one axial passage 20, and the drawings don’t use the reference numeral 20 to indicate multiple axial passages (see Figures 2 and 15, for example). If multiple axial passages are required in the support rod, how are they distinguished from each other? For the purposes of this Office Action, it is presumed that only one axial passage is required to be defined by the sidewall of the support rod.
Claim 17 recites “said engagement of said elongated sleeve” in lines 1-2 and “said axial passageway” in line 4. There is insufficient antecedent basis for these limitations, as the elongated sleeve and the axial passageway are not introduced in claims 1, 4, or 8 (from which claim 17 depends). It appears that claim 17 may have been intended to depend upon claim 9 and claim 18 may have been intended to depend upon claim 10 based on the dependency pattern in the claims, but appropriate correction is required.
Claims 2-16 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenquist (U.S. Patent No. 4,023,609) in view of Chu (U.S. Patent No. 6,024,156).
Regarding claim 1, Rosenquist discloses a curtain rod system, comprising:

a drive member (14) extending between a first end and a second end (opposite ends shown in Figure 1), said drive member in a rotational engagement within said axial passage of said support rod (Figure 1 depicts the positioning of the drive member 14 within the axial passage, and column 2, line 67-column 3, line 13 discloses rotational engagement of the drive member);
said drive member having a worm screw (screw threads 15) formed on an exterior thereof [FIG. 1];
a drive mechanism (16) engaged with said first end of said drive member [FIG. 1];
a powered carrier (41), said powered carrier having a body (cylindrical portion of the powered carrier 41) having a cavity communicating therethrough [FIGS. 1, 2], said cavity having threads (43) complimentary to said worm screw (column 3, lines 43-65);
said body of said powered carrier having a support member extending therefrom (the support member is defined by the portion of the carrier 43 extending downwardly from the cylindrical body portion, shown best in Figures 1 and 2), said support member configured to engage a leading edge of a curtain having a curtain body (the support member engages the curtain via the carriage member 38 and the bracket member 39; as shown in Figure 1, the support member is provided at the end of the assembly such that it is configured to support a leading edge of the curtain);
at least one non-driven carrier (24) configured to connect to said curtain (via holes 40 and corresponding pins or hooks), said non-driven carriers in a sliding engagement with said support rod (column 3, lines 26-42);

whereby said drive member rotating in said first direction translates aid powered carrier in a first direction along said support rod, and said drive member rotating in said second direction translates said powered carrier in a second direction opposite said first direction along said support rod (column 3, lines 43-65; the thread configuration shown in Figure 1 inherently results in movement of the powered carrier in the first direction when the drive member is rotated in a first direction and in the second direction when the drive member is rotated in a second direction).
Rosenquist does not disclose an electric motor.
Nonetheless, Chu discloses a curtain rod system including an electric motor (20) engaged with a first end of a drive member (22), wherein said electric motor is energizable by an electric power source to rotate said drive member (column 7, lines 3-42).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosenquist to include an electric motor, as taught by Chu, in order to provide means to remotely operate the curtain, and to reduce the manual effort required for operation.
Regarding claim 2, Rosenquist discloses the drive member, but does not disclose that it is assembled from a plurality of drive member segments.
Nonetheless, Chu discloses a drive member (22) assembled from a plurality of drive member segments (50, 52); each of said drive member segments in said plurality thereof having mating connectors (58, 60) on respective opposing ends [FIGS. 9-12] which connect to respective mating segments on adjacent said drive member segments (column 3, line 41-column 4, line 10).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive member of Rosenquist to be assembled from segments, as taught by Chu, in order to allow the assembly to be tailored to a desired size of curtain installation, and to facilitate repair or replacement of damaged portions of the drive member.
Regarding claims 3 and 4, Rosenquist discloses that said worm screw on said exterior of said drive member having a first helical thread running parallel to a second helical thread thereon thereby forming said worm screw in a double helix thereon (column 2, line 67-column 3, line 2 discloses multiple thread provided on the worm screw; Figure 1 also depicts two separate threads each numbered 15, and the structure of the threads shown in Figure 1 clearly illustrates two distinct helical threads running parallel to each other; an annotated version of a portion of Figure 1 is provided below).

    PNG
    media_image1.png
    381
    440
    media_image1.png
    Greyscale


Regarding claims 5-8, Rosenquist discloses that said support rod has a rod slot communicating through said sidewall (the slot extends between the ledge portions 10 and 11 of the sidewall), and said support member extending through said rod slot from a first end thereof engaged to said body of said powered carrier (as depicted in Figure 1 and described in column 4, lines 12-28 and 46-58, the downwardly extending support member of the powered carrier 41 extends from the cylindrical body portion of the carrier and through the slot defined between ledges 10 and 11).
Regarding claims 9-12, Rosenquist discloses an elongated sleeve (21) having an axial passageway therein (the axial passageway is shown in at least Figure 1, and is defined by the interior 
Regarding claims 13-16, Rosenquist discloses an elongated sleeve (21) having an axial passageway therein (the axial passageway is shown in at least Figure 1, and is defined by the interior space of the sleeve 21 in which the drive member 14 is positioned); a sleeve slot (44) communicating through a wall surrounding said axial passageway of said sleeve [FIG. 1]; said elongated sleeve in an engagement within said axial passage of said support rod (as shown in Figure 1, the sleeve is positioned within the axial passage 3 of the support rod 1); said drive member located within said axial passageway (column 2, line 67); said sleeve slot in an alignment with said rod slot [FIG. 1]; and said support member extending through both said rod slot and said sleeve slot from said first end thereof engaged to said body of said powered carrier (as depicted in Figure 1 and described in column 4, lines 12-28 and 46-58, the downwardly extending support member of the powered carrier 41 extends from the cylindrical body portion of the carrier and through the slot defined between ledges 10 and 11 as well as through the seam 43).
Regarding claims 17-20, Rosenquist discloses that said engagement of said elongated sleeve within said axial passage [FIG. 1] comprises: a plurality of ribs extending from said wall surrounding said axial passageway of said sleeve (ribs are defined by each of the lip portions 22 and 23; see annotated drawing below); and distal ends of said ribs positioned within respective recesses, said recesses formed into said sidewall surrounding an axial passage (recesses are defined between ledge 11 and wall 4 and between ledge 10 and wall 6; see annotated drawing below). It is also noted that the term “recess” is defined as “a space, such as a niche or alcove, set back or indented” (retrieved from https://www.thefreedictionary.com/). The space defined between the ledges 10, 11 and the respective walls 4, 6 is a set back space, and is therefore considered to be a recess.

    PNG
    media_image2.png
    618
    525
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634